DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-36 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 17, the Hutt et al reference (US Patent Pub. 20050259831 A1) discloses a boat. The Hutt et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the boat as a whole comprising: a hull including a bow, a transom, and port and starboard sides; a deck including a floor; a windshield mounted at a first non-zero angle with respect to the floor; a first seating area located in the bow of the boat, forward of the windshield; a second seating area located aft of the windshield; a console positioned proximate the windshield and between the first seating area and the second seating area, the console including a top surface and an opening; and a plurality of speakers, the plurality of speakers including at least one speaker located forward of the windshield and at least one speaker located aft of the windshield, the at least one speaker located aft of the windshield being mounted under the top surface of the console at a second non-zero angle with respect to the floor and being positioned to direct sound emanating from the speaker through the opening in the console such that the sound reflects off the windshield in an aft direction into the second seating area as recited in claim 17.
Claim 29 is allowed for the same reason as claim 17.
Claims 18-21 depend on claim 17. Claims 30-36 depend on claim 29. 

Claim 22 is allowed for the reasons set forth in applicants arguments filed 12/02/2021 page 2. 
Claims 23-28 depend on claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651        						12/23/2021